67 S.E.2d 755 (1951)
234 N.C. 545
ROYAL COTTON MILL CO., Inc.
v.
TEXTILE WORKERS UNION OF AMERICA, CIO et al.
No. 459.
Supreme Court of North Carolina.
November 28, 1951.
*757 Smith, Leach & Anderson, Brassfield & Maupin, and J. Russell Nipper, Raleigh, for petitioner, appellee.
Robert S. Cahoon, Atlanta, Ga., for respondents, appellants.
DENNY, Justice.
The challenge to the jurisdiction of the court below on the ground that this controversy involves a labor dispute and that the exclusive jurisdiction thereof is in the National Labor Relations Board and the federal courts, is without merit. The ruling of the court below in this respect will be upheld on authority of Erwin Mills, Inc. v. Textile Workers Union of America, C. I. O., et al., 234 N.C. 321, 67 S.E.2d 372, and the authorities cited therein.
The appellants assign as error the introduction of certain affidavits subscribed and sworn to before the assistant clerk of the Recorder's Court of Wake Forest Township. It is contended that Chapter 755, Public-Local Laws of North Carolina, 1915, Section 19, as amended by Public-Local Laws of 1937, Chapter 550, Section 3, does not give the assistant clerk of the Recorder's Court of Wake Forest Township the authority to administer oaths except in the discharge of duties pertaining to that court. They likewise contend that G.S. § 11-8 limits the authority of a deputy to administer oaths only in the discharge of duties imposed upon the deputy while acting for and in lieu of the principal officer in matters pertaining to the duties of such principal officer.
Conceding, but not deciding, that the contentions of the appellants are correct, the judgment below will not be disturbed. For, upon a careful examination of the verified petition, the affidavits filed by the respective parties, and the admissions contained in the Respondents' Further Response to the petitioner's evidence, the findings of fact set out in the judgment entered below are supported by competent evidence exclusive of the affidavits subscribed and sworn to before the assistant clerk of the Recorder's Court of Wake Forest Township.
The judgment below was not for contempt committed in the immediate presence of the court, and the respondents were entitled to appeal therefrom. However, the findings of fact by the Judge are conclusive on us when there is any competent evidence to support them. Bank of Zebvlon v. Chamblee, 188 N.C. 417, 124 S.E. 741; In re Fountain, 182 N.C. 49, 108 S.E. 342, 18 A.L.R. 208; Flack v. Flack, 180 N.C. 594, 105 S.E. 268; In re Parker, 177 N.C. 463, 99 S.E. 342; Ex parte, McCown, 139 N.C. 95, 51 S.E. 957, 2 L.R.A.,N.S., 603; Green v. Green, 130 N.C. 578, 41 S.E. 784; Young v. Rollins, 90 N.C. 125.
The judgment entered below is affirmed.